Freedman, P. J.
There is no dispute as to the material facts in this case. The plaintiff, on October 11, 1901, in company with two ladies, purchased tickets for Loon Lake West, a station in the Adirondacks, and became a passenger on the Montreal Express, which left the Grand G'entral Station in Hew York city on that day at six twenty-five p. m. The tickets entitled the party to one berth and-to a drawing-room, or stateroom, at the extreme north end of the forward sleeping car on'the train. The door at this end of the car was locked. At first, the plaintiff put his -baggage into the berth and the ladies put theirs into the stateroom. There was a dining car upon the train and the plaintiff went back to the rear end of the car to where a colored porter was standing and asked him if dinner was ready, and, being informed that it was, went to the dining car for the purpose of reserving seats for himself and the ladies. He then returned to his own car, and, meeting the porter at the steps at the rear -end of the car, asked him if it would be safe for the baggage to be left in the car while the party went to the dining car, and the reply of the porter was “ Why certainly it is safe.” The plaintiff then rejoined .his friends and, soon after, they all went to the dining car. Prior to- going, however, the plaintiff put his own baggage into the stateroom where the ladies’ baggage was and, upon leaving the stateroom, closed the door. This door had a lock thereon, but the conductor and the porter of the car had the keys thereof, and the testimony shows that the keys of staterooms are never given to passengers. As the plaintiff and the two ladies passed through the car to reach the dining car they again found the porter in charge of the car at the rear end, and plaintiff said to him “ I have put my *231things in the stateroom, so all the baggage is together. Keep jour eye on it.” To which the porter replied “I will.” Upon the return of the party to the sleeping car, some three-quarters of an hour later, the plaintiff found missing a travelling bag and its contents, consisting of wearing apparel, etc., belonging to himself, the conceded value of' which was sixty-six dollars and twenty cents. This bag and contents were never found. By some unexplained error the judgment rendered herein in favor of the "plaintiff was for the sum of one hundred and twenty-five dollars damages. Both sides, however, concede this to be error, and that plaintiff, if entitled to any sum, is only entitled to the sum of sixty-six dollars and twenty cents damages.
Whether or not under the facts in the case the plaintiff can recover without proving negligence on the part of the ■defendant under the rule laid down in the cases of Carpenter v. N. Y., N. H. & H. R. R. Co., 124 N. Y. 53, and Williams v. Webb, 27 Misc. Rep. 508, as distinguished in Adams v. New Jersey Steamboat Co., 151 N. Y. 163, need not be considered for the reason that I am of the opinion that there was sufficient evidence of negligence to raise a question of fact, to be determined by a jury, or the trial judge sitting in place thereof, as to whether or not the defendant was heedless of its duty to the plaintiff. The porter evidently had charge of the car; he had informed the plaintiff that his baggage -could be safely left therein, he had notice that it had been placed in the stateroom to which he had a key, and to which room the plaintiff had no key, and to which the defendant does not allow passengers to have a key. It was not ■shown that the porter or conductor locked the door of the stateroom, although it was shown that the front end of the car was unlocked at or before the train reached the One Hundred and Twenty-fifth Street station, which was prior to the return of plaintiff and his party from the dining car.
The judgment must be reduced to the sum of sixty-six ■dollars and twenty cents and costs, and for that sum affirmed, with costs.